UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6262



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MAURICE JOHNSON,

                Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00064-JPB-4)


Submitted:   June 19, 2008                 Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maurice Johnson, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maurice Johnson seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2255 (2000) motion, and

denying relief on his Fed. R. Civ. P. 59(e) motion.                    The orders are

not   appealable          unless   a   circuit     justice     or    judge   issues    a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                      A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by    the    district      court   is    debatable      or    wrong    and   that    any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record      and   conclude     that     Johnson   has   not    made    the   requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and      legal    contentions     are    adequately        presented   in   the




                                          - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -